Citation Nr: 0529506	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  04-06 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bipolar affective 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The appellant had service in the United States Army Reserve 
from February 1963 to February 1964.  A service branch 
inquiry from October 2002 reflects that he had no periods of 
active duty service or active duty for training.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in January 2003.  

Following his October 2004 VA Video Conference hearing, the 
appellant submitted additional evidence in August and October 
of 2005.  This evidence includes a July 2005 opinion from 
George S. Bell, M.D., and it does not appear that the 
appellant specifically waived RO review of this evidence.  
See 38 C.F.R. § 20.1304 (2005).  For reasons described in 
further detail below, however, the Board's disposition of the 
appellant's case is predicated on applicable laws and 
regulations and not on medical or mental health findings.  As 
such, because this evidence would not have any bearing on the 
outcome of this case, the Board has preliminarily determined 
that the appellant will not be prejudiced by a decision at 
this time.  See Mason v. Principi, 16 Vet. App. 129 (2002).  
Indeed, to remand this case for initial RO review of the 
noted opinion would serve no purpose other than to unduly 
delay the disposition of this appeal.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

The Board is also aware that the appellant's service medical 
records were fastened to the claims file after the October 
2004 hearing transcript, suggesting that they may have been 
obtained subsequent to that hearing and to the January 2004 
Supplemental Statement of the Case.  However, it is apparent 
from the January 2003 rating decision that the appellant's 
service medical records were reviewed at that time.  It thus 
appears that the records were included with the claims file 
at the time of the appealed rating decision but were not 
fastened to the claims file until after the appellant's 
hearing.  Therefore, this matter presents no procedural 
concerns.

In October 2005, the Board granted the appellant's motion to 
have his case advanced on the Board's docket.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The appellant's service consisted solely of inactive duty 
for training, and he has alleged the incurrence of a disease, 
rather than an injury, during service.


CONCLUSION OF LAW

The appellant's claim for service connection for bipolar 
effective disorder lacks legal merit in view of the nature of 
his service.  38 U.S.C.A. §§ 101, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  
Specifically, the RO has obtained records of treatment 
reported by the appellant, and there is no indication from 
the record of additional medical treatment for which the RO 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.  

During his October 2004 VA video conference hearing, the 
appellant indicated that he was seen by several doctors in 
the 1970s but could not remember their names; as such, there 
is no basis for VA to pursue this matter further.  Similarly, 
the appellant indicated in September 2002 that he had been 
treated at Eugenia Hospital in Lafayette Hill, Pennsylvania, 
but this hospital was no longer functioning, and he did not 
know where the hospital records were located.  See Counts v. 
Brown, 6 Vet. App. 473, 477 (1994) (VA has no duty to obtain 
unavailable records).

The appellant also reported that he had recently received 
physical examinations at the Philadelphia, Pennsylvania, VA 
Medical Center, but he did not suggest that such examinations 
included a mental health portion.  As such, there is no basis 
for VA to obtain reports of these examinations because there 
is no suggestion that they would include relevant findings.  
Finally, the appellant stated that he was receiving Social 
Security disability benefits for his psychiatric disorder.  
However, because the determination of this case rests solely 
on the nature of the appellant's service and the question of 
an in-service injury, as described below, obtaining the 
records upon which the Social Security Administration 
decision was based would not help his claim.

Additionally, the Board is aware that the appellant has not 
been afforded a VA examination addressing the nature and 
etiology of his claimed disorder in this case.  For reasons 
described in further detail below, however, the Board finds 
that such an examination is not "necessary" under 
38 U.S.C.A. § 5103A(d).

The Board is also satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate his claim in a March 2002 letter.  By this 
letter, the RO also notified the appellant of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
letter, the appellant was also advised to submit additional 
evidence to the RO, including a medical opinion from his own 
doctor, and the Board finds that this instruction is 
consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
appellant of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  Accordingly, 
the Board finds that no prejudice to the appellant will 
result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the appellant.  See Bernard v. Brown, 4 Vet. App. 
at 394; see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including psychoses, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  38 U.S.C.A. 
§ 101(24) makes a clear distinction between those who have 
served on active duty from training, as well as those who 
have served on inactive duty for training.  Paulson v. Brown, 
7 Vet. App. 466, 470 (1995). 

As noted above, the appellant had service in the United 
States Army Reserve from February 1963 to February 1964.  
While the appellant made a reference to "active duty" 
during a December 1963 evaluation, a service branch inquiry 
from October 2002 reflects that he had no periods of active 
duty service or active duty for training.  It thus follows 
that the appellant's service consisted solely of inactive 
duty for training.  Given these facts, the relevant inquiry 
for the Board is whether the appellant was disabled from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (emphasis added).

The appellant's February 1963 United States Army Reserve 
enlistment examination report is entirely negative for 
psychiatric abnormalities.  Following a request in November 
1963, however, the appellant underwent an evaluation for an 
anxiety reaction in December 1963.  During this evaluation, 
he reported growing emotional instability, with symptoms 
including anxiousness, agitation, insomnia, anxiety, and 
nightmares.  The examiner also noted that the appellant was 
arrested in August 1963 for an alleged voyeurism offense, 
which he denied.  The examination revealed the appellant to 
be grossly immature, agitated, anxious, highly passive, 
narcissistic, and effeminate, although there was no evidence 
of a psychosis or an organic defect.  The examiner rendered 
impressions of a severe emotionally unstable character 
disorder, questionable early impending "shyophrenia," and 
questionable homosexual panic.  Additionally, the examiner 
indicated a likelihood of a psychotic break during active 
duty and recommended that the appellant "be returned to his 
civilian status."

Subsequent to service, the appellant began psychiatric 
treatment at Albert Einstein Medical Center in Philadelphia 
in February 1991 and was diagnosed with bipolar disorder.  
Also, several statements from George S. Bell, M.D., beginning 
in December 2001, reflect that he had treated the appellant 
since 1979 for bipolar affective disorder and that the 
appellant's disorder was first manifest during service and 
"precipitated by the stress of military service."  In his 
statements, however, Dr. Bell made no references to in-
service injuries, as opposed to stress.

During his October 2004 VA videoconference hearing, the 
appellant testified that his "active duty training" in 1963 
caused him to be very stressed.  At one point, the stress 
reportedly became so severe that the appellant urinated in 
his seat while riding on a bus.  He denied any in-service 
incidents of physical contact, such as being physically 
grabbed or shaken, but he did recall being yelled at during 
training.  

In this case, the Board is aware that the appellant underwent 
mental health treatment during service and that he has now 
been diagnosed with bipolar affective disorder.  For 
entitlement to service connection, however, there must be a 
showing of disability resulting from an in-service injury, as 
the appellant's service consisted solely of inactive duty for 
training.  In this case, neither Dr. Bell nor the appellant's 
other mental health treatment providers have suggested that 
his current disorder, even if caused by service, resulted 
from an injury therein.  

With regard to the appellant's own lay contentions, the Board 
is aware that he is competent to testify as to his own 
experiences, though not about such medical questions as a 
diagnosis or etiology in the absence of appropriate training 
or credentials.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  That notwithstanding, the appellant has 
consistently asserted that his current disorder resulted from 
the stresses of training and has not alleged that such 
disability resulted from any sort of in-service injury.  
Indeed, during his October 2004 hearing, he denied any 
incidents of physical contact, such as being physically 
grabbed or shaken.

To date, the RO has not afforded the appellant a VA 
examination, with an opinion as to the etiology of his 
claimed disorder.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the appellant has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the appellant suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  In this case, however, there is no evidence 
linking the appellant's claimed disorder to an injury in 
service and no reasonable possibility that a VA examination 
would result in findings favorable to the appellant.  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

Because the appellant's claimed bipolar affective disorder 
does not constitute an "injury," the Board finds that he 
cannot be considered to have participated in active military 
service as defined under 38 U.S.C.A. § 101(24).  Therefore, 
the appellant does not meet the criteria to be considered a 
"veteran" under 38 U.S.C.A. § 101(2). In a case such as 
this, where the law and not the evidence is dispositive, the 
claim should be denied because of the lack of legal 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
at 430.  As the appellant seeks service connection for 
bipolar effective disorder, the claim, which is without legal 
merit, must be denied.


ORDER

Lacking legal merit, the claim of entitlement to service 
connection for bipolar affective disorder is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


